Title: To John Adams from Peter Boylston Adams, 23 June 1803
From: Adams, Peter Boylston
To: Adams, John



Quincy June 23rd. 1803


The House in Which Mr. Brisler Lives With the Two Barns and Other Small Buildings and About fifty acres of Land Apprized by the Subscriber @$3000House in Which Mr. Whitney with the barn N  and ten Acres of Land}2000Old house and forty Eight acres of Land formaly William Vesey}1500Six Acres of Land formally Cor Quincy @700The Place formally Decn. Belcher Twenty four acres2250Fifteen Acres formally Belcher and Docr  Savils1050Nine Acres Paster Sou of Penns hill Easterly Side of road}270centsThirty Acres and A quarter of an Acre formally Part of the Land Your father gave you And the other You Purchased of Missurs Curtises}907.50Pasture Called Atherton You Bought of Elijah Belcher350About fifty Nine Acres Your Bought of Elkh. Thayer and the Haydens Grand Children of Thomas Thayer}2900Three Wood lots one of 14 acre the Others fifteen Acres Each1150Two Pasters one of which You Bought of the Town the Other of the Heirs of Thomas Thayer decd @ 23 doller pr. Acre}920Two Pasters You Bought of Elknh Thayer and Solomon Thayer}725$16802.50 





My Brother At Your requst Missurs Brackett and J Hall Went With Me Viewed the Premises Above Mentioned And Apprized the Same I believe to the Best of our Judgements As Above Stated
